On Motion for Rehearing.
The appellants, in their motion for rehearing, complain at that part of our opinion wherein we say: “ ‘The petiton of S. L. Green and others, also the petition from the North district, unanimously passed. The following are the boundaries of the above,’ setting out the same.” The complaint is that the resolution did not set out the boundaries of the district. This contention is correct. While the resolution did not give the boundaries of the district, the board had before it a petition which fully described by metes and bounds the territory to be annexed, and acting on this petition the board unanimously passed the resolution. While the resolution did not give the boundaries of the annexed territory, we think the petition could be looked to in determining that fact. What we decided was that the action of the board was not void.
The motion for rehearing is overruled.